EXHIBIT 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of July
1, 2007, by and between BARRETT BUSINESS SERVICES, INC., a Maryland corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of July 1, 2005, as amended from time to time (“Credit Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.         Section 1.1 (a) is hereby amended by deleting “July 1, 2007” as the
last day on which Bank will make advances under the Line of Credit, and by
substituting for said date “July 1, 2008,” with such change to be effective upon
the execution and delivery to Bank of a promissory note dated as of July 1, 2007
(which promissory note shall replace and be deemed the Revolving Line of Credit
Note defined in and made pursuant to the Credit Agreement) and all other
contracts, instruments and documents required by Bank to evidence such change.

 

 

2.

Section 5.2 is hereby deleted in its entirety, and the following substituted
therefor:

 

“SECTION 5.2.          OTHER INDEBTEDNESS. Create, incur, assume or permit to
exist any indebtedness or liabilities resulting from borrowings, loans or
advances, whether secured or unsecured, matured or unmatured, liquidated or
unliquidated, joint or several, except (a) the liabilities of Borrower to Bank,
(b) any other liabilities of Borrower existing as of, and disclosed to Bank
prior to, the date hereof, and (c) purchase money indebtedness for equipment,
not to exceed $100,000.00 on an annual basis.”

 

 

3.

Section 5.6 is hereby deleted in its entirety, and the following substituted
therefor:

 

“SECTION 5.6.          PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to
exist a security interest in, or lien upon, all or any portion of Borrower’s
assets now owned or hereafter acquired, except any of the foregoing in favor of
Bank or which is existing as of, and disclosed to Bank in writing prior to, the
date hereof, except as allowed to secure purchase money security interest
securing purchase money indebtedness, not to exceed $100,000.00 on an annual
basis.”

 

--------------------------------------------------------------------------------



 

4.         Except as specifically provided herein, all terms and conditions of
the Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

 

5.         Borrower hereby remakes all representations and warranties contained
in the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE ENFORCEABLE.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

 

BARRETT BUSINESS SERVICES, INC.

 

WELLS FARGO BANK,
  NATIONAL ASSOCIATION

 

By: 


/s/ Michael D. Mulholland

 

By: 


/s/ Julie Wilson

 

 

Michael D. Mulholland,
Vice President-Finance and
Chief Financial Officer

 

 

Julie Wilson, Vice President

 

 

 

 

-2-

 

 

 

 